DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Response to Amendment
The Amendment filed 03/08/2022 has been entered.  Claims 1-9 remain pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a caking additive dissolution step of dissolving the caking additive in the powder layer by supplying a solvent to a supply area of the 
Claim 8 contains the limitation “according to claim 7” and is rejected due to the reasons stated above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al. (US 20210197257 A1), in view of Hoerteis (US 20200058820 A1).
Regarding claim 6, Kasperchik teaches “a method and system disclosed herein [which] utilize a granular build material” (which reads upon “a powder for additive manufacturing”, as recited in the instant claim; paragraph [0014]).  Kasperchik teaches pyrolytic de-binding followed by sintering will remove the caking additive, thus its composition and average molecular weight are not present in the final product as claimed).  The patentability of a product does not depend on its method of production (including elements present at one stage of production, but not present in the final product).  If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Accordingly, the art reads on the claim.  
Kasperchik is silent regarding the specific surface area of each of the metal particles, specifically, Kasperchik is silent regarding a specific surface area of each of the metal particles is 0.05 m2/g or more and 0.50 m2/g or less.  Regarding the subject limitation, in order to carry out the invention of Kasperchik, it would have been 2/g (paragraph [0112]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the granular build material of the prior art combination, and adjusting and varying the specific surface area, such as within the claimed ranges, as taught by Hoerteis, in order to form a conventional granular build material using metal powder with known and tested values of specific surface area predictably suitable for ink jet applications.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 0.05 m2/g or more and 0.50 m2/g or less overlaps the range disclosed by the prior art of about 0.10 to about 1 m2/g.  Accordingly, the prior art renders the claim obvious.  

Allowable Subject Matter
Claims 1-5 and 9 are allowable.  Claims 7-8 are free of the prior art.  
The following is an examiner' s statement of reasons for indicating allowable subject matter:
The instant claims are to a powder for additive manufacturing, which is a powder to be used in a three-dimensional additive manufacturing method, comprising a plurality of coated particles containing metal particles, and resin coating films that cover the metal particles and contain a caking additive, wherein the caking additive includes polyisobutylene, an average molecular weight of the polyisobutylene is 5000 or more and 500000 or less, 0.0001 t/D5050.0010 in which t is an average thickness of the resin coating films and D50 is an average particle diameter of the metal particles, and a specific surface area of each of the metal particles is 0.05 m2/g or more and 0.50 m2/g or less.  
The closest prior art is Kasperchik et al. (US 20210197257 A1), in view of Hoerteis (US 20200058820 A1) or U.S. 2006/0251535 (hereinafter, "Pfeifer") in view of Hoerteis) as set forth in the Final Rejection mailed 12/10/2021.  Applicant argues that Kasperchik describes that a temporary binder 29 includes polyacrylates, sugars, sugar alcohols, polymeric or oligomeric sugars, polycarboxylic acids, polysulfonic acids, water soluble polymers containing carboxylic or sulfonic moieties, polyvinyl alcohol, polyethers, polyvinylpyrrolidone, and polyether alkoxy silane (remarks, page 6).  Applicant argues that Kasperchik does not teach or suggest that the temporary binder 29 includes polyisoprene such that an average molecular weight of the polyisoprene is 
The references do not teach or suggest wherein the caking additive includes polyisobutylene, an average molecular weight of the polyisobutylene is 5000 or more and 500000 or less.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 20210221994 A1).  Chen is concerned with three-dimensional printing (title).  Chen teaches an uncoated metal powder (paragraph [0023]).  Chen teaches polyisobutylene as a polyol used in component (e) (paragraph [0044]).  Chen teaches a number average molecular weight ranging from greater than 500 g/mol to about 5,000 g/mol (paragraph [0044]).  The polyol of component (e) does not coat the metal powder.  Additionally, the polyisobutylene is just one of a long laundry list (see paragraphs [0044] – [0045]) of polyols and no examples or advantages of polyisobutylene are given.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the temporary binder 29 of Kasperchik with polyisobutylene, as taught by Chen because there is no reason to do so.  

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.  Applicant argues that claims 2, 4-6, 8, and 9 are not taught, suggested, or rendered obvious over the combination of Kasperchik and Hoerteis based at least on dependence on amended independent claim 1 (remarks, page 7).  Applicant argues that pyrolytic de-binding followed by sintering will remove the caking additive, thus its composition and average molecular weight are not present in the final product as claimed).  The patentability of a product does not depend on its method of production (including elements present at one stage of production, but are not present in the final product).  If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733